DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  the claimed limitations “a front panel provided at a front of the workspace” and “a work opening section is provided below the front panel” in claim 11, lines 5-6 shall be deleted because these limitations have already been recited in claim 1, lines 3-4.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Landy (US 4,098,174) in view of McCarthy et al. (US 9,095,802 B2) and Ono et al. (WO 2016/079777 A1).
 Landy discloses a safety cabinet 10 (col. 3, line 61) comprising a work surface 28 on a bottom 31 of a workspace 45 (Fig. 2); a front panel 11 at a front of the workspace 45; a work opening section 14 below the front panel 11; and outer wall 16, 39 forming non-workspace sides of a side wall surface (Fig. 3, inner surface of wall 16) and a back wall surface (inner surface of wall 39) of the workspace 45. However, Landy does not disclose a first air filter disposed below 
For claim 2, Landy discloses the air purified by a second air filter 35 is supplied from an upper surface 36 of the workspace 45 (Fig. 2). 
For claims 11-12, Landy discloses a side wall side (Fig. 3, not numbered, next to 16) and a back wall side 39 of the workspace 45 are configured by superimposing a workspace wall surface and the outer wall 16, 39 (Figs. 1-3, col. 4, lines 40-46).  Wherein the workspace 45 wall surface and the outer wall 16, 39 are connected on the side wall side and the back wall side of the workspace (Figs. 2-3).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Landy (US 4,098,174) in view of Hunter et al. (US 10,507,500 B1) and Ono et al. (WO 2016/079777 A1).
 Landy discloses a safety cabinet 10 (col. 3, line 61) comprising a work surface 28 on a bottom 31 of a workspace 45 (Fig. 2); a front panel 11 at a front of the workspace 45; a work opening section 14 below the front panel 11; and outer wall 16, 39 forming non-workspace sides of a side wall surface (Fig. 3, inner surface of wall 16) and a back wall surface (inner surface of wall 39) of the workspace 45; an exhaust flow path 21 having an air inlet (Fig. 2, at 46) on the lower side of the workspace 45 and having an outlet (Fig. 2, at 19) above the workspace 45; a first air filter 17 disposed at the outlet of the exhaust flow path 21 (Fig. 2) and configured to filter exhaust air for exhausting air in the workspace. However, Landy does not disclose a blowing unit disposed on a downstream side of the first air filter; and a penetration ratio measurement tube having a measurement hole disposed at a suction port of the blowing unit.  Hunter et al. teach a concept of disposing a blowing unit 36 on a downstream side of an exhaust air purification means 30 (Fig. 4, col. 11, lines 25-26). Ono et al. teach a safety cabinet 101 comprising a penetration ratio measurement tube 120 having a measurement hole (at 119) disposed at the suction port 119 (paragraph [0070]). Therefore, it would have been obvious to . 

Allowable Subject Matter
Claim 10 is allowed.

Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive. On page 7 of the remarks, the applicant argued that Ono shows a sampling tube 120 that is inserted into a suction port 119. However, the suction port 119 is not the suction port of a blower unit 102. Accordingly, Ono does not teach the claimed limitation “a penetration ratio .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762